 Case 2:21-cv-05684-MCS-AFM Document 1 Filed 07/14/21 Page 1 of 7 Page ID #:1



 1   BARSHAY SANDERS, PLLC
     Craig B. Sanders (Cal Bar 284397)
 2   100 Garden City Plaza, Suite 500
     Garden City, NY 11530
 3   Tel: (516) 203-7600
     Email: csanders@barshaysanders.com
 4   File No.: 122295
     Attorneys for Plaintiff
 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
        Javier Mateo,
11

12
                              Plaintiff,              Case No:

13              v.                                    COMPLAINT
14                                                    DEMAND FOR JURY TRIAL
        Emily O'Hara Ratajkowski,
15

16                            Defendant.

17         Plaintiff Javier Mateo (“Plaintiff”), by and through its undersigned counsel,
18   for its Complaint against defendant Emily O'Hara Ratajkowski (“Defendant”)
19   states and alleges as follows:
20                                    INTRODUCTION
21         1.        This action seeks to recover damages for copyright infringement.
22         2.        Plaintiff herein provides entertainment-related photojournalism
23   goods and services and owns the rights to photographs featuring celebrities which
24   Plaintiff licenses to online and print publications.
25         3.        Plaintiff has obtained U.S. copyright registrations covering many of
26   Plaintiff's photographs and many others are the subject of pending copyright
27   applications.
28

                                                      1
                                           PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05684-MCS-AFM Document 1 Filed 07/14/21 Page 2 of 7 Page ID #:2



 1
            4.    Defendant owns and operates a social media account on Instagram
 2
     known as @emrata (the “Account”).
 3
            5.    Defendant, without permission or authorization from Plaintiff
 4
     actively copied, stored, and/or displayed Plaintiff's photographs on the Account
 5
     and engaged in this misconduct knowingly and in violation of the United States
 6
     copyright laws.
 7
                                         PARTIES
 8
            6.    Plaintiff Javier Mateo is an individual who is a citizen of the State of
 9
     Pennsylvania and maintains a principal place of business in Chester County,
10
     Pennsylvania.
11
            7.    On information and belief, defendant Emily O'Hara Ratajkowski, is
12
     an individual who is a citizen of the State of California with a residence in Los
13
     Angeles County, California and is liable and responsible to Plaintiff based on the
14
     facts herein alleged.
15
                             JURISDICTION AND VENUE
16
            8.    This Court has subject matter jurisdiction over the federal copyright
17
     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
18
            9.    This Court has personal jurisdiction over EmilyO'Hara Ratajkowski
19
     because it maintains its principal place of business in California.
20
            10.   Venue is proper under 28 U.S.C. §1391(a)(2) because Emily O'Hara
21
     Ratajkowski does business in this Judicial District and/or because a substantial
22
     part of the events or omissions giving rise to the claim occurred in this Judicial
23
     District.
24
                         FACTS COMMON TO ALL CLAIMS
25
            11.   Plaintiff is a professional photographer by trade who is the legal and
26
     rightful owners of photographs which it licenses to online and print publications.
27
            12.   Plaintiff has invested significant time and money in building
28

                                                  2
                                       PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05684-MCS-AFM Document 1 Filed 07/14/21 Page 3 of 7 Page ID #:3



 1
     Plaintiff's photograph portfolio.
 2
           13.    Plaintiff has obtained active and valid copyright registrations from
 3
     the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
 4
     photographs while many others are the subject of pending copyright applications.
 5
           14.    Plaintiff's photographs are original, creative works in which Plaintiff
 6
     owns protectable copyright interests.
 7
           15.    The Account is monetized in that it contains content designed to
 8
     accumulate followers who are directed to, via link and/or advertisement, consume
 9
     and purchase Defendant’s content, Defendant profits from these activities.
10
            16.   On or about October 26, 2018, Plaintiff Javier Mateo authored two
11
     photographs of Emily Ratajkowski (“Photograph 1A” and “Photograph 1B”). A
12
     copy of Photograph 1A and Photograph 1B are attached hereto collectively as
13
     Exhibit 1.
14
            17.   Plaintiff applied to the USCO to register Photograph 1 on March 9,
15
     2020 under Application No. 1-8623766660.
16
            18.   Photograph 1 was registered by USCO on March 9, 2020 under
17
     Registration No. VA 2-199-493.
18
            19.   Plaintiff observed Photograph 1A and Photograph 1B on the
19
     Account. A copy of screengrab of the Account including Photograph 1A and
20
     Photograph 1B is attached hereto collectively as Exhibit 2.
21
            20.   On or about July 12, 2019, Plaintiff Javier Mateo authored a
22
     photograph of Emily Ratajkowski (“Photograph 2”). A copy of Photograph 2 is
23
     attached hereto collectively as Exhibit 1.
24
            21.   Plaintiff applied to the USCO to register Photograph 2 on March 9,
25
     2020 under Application No. 1-8623766997.
26
            22.   Photograph 2 was registered by USCO on March 9, 2020 under
27
     Registration No. VA 2-199-494.
28

                                                    3
                                         PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05684-MCS-AFM Document 1 Filed 07/14/21 Page 4 of 7 Page ID #:4



 1
            23.      Plaintiff observed Photograph 2 on the Account. A copy of
 2
     screengrab of the Account including Photograph 2 is attached hereto collectively
 3
     as Exhibit 2.
 4
            24.      On or about July 30, 2019 Plaintiff Javier Mateo authored a
 5
     photograph of Emily Ratajkowski (“Photograph 3”). A copy of Photograph 3 is
 6
     attached hereto collectively as Exhibit 1.
 7
            25.      Plaintiff applied to the USCO to register Photograph 3 on March 9,
 8
     2020 under Application No. 1-8623766997.
 9
            26.      Photograph 3 was registered by USCO on March 9, 2020 under
10
     Registration No. VA 2-199-494.
11
            27.      Plaintiff observed Photograph 3 on the Account in an Instagram
12
     Story. A copy of screengrab of the Account including Photograph 3 is attached
13
     hereto collectively as Exhibit 2.
14
            28.      Without permission or authorization from Plaintiff, Defendant
15
     volitionally selected, copied, stored and displayed each of Plaintiff copyright
16
     protected photographs (hereinafter collectively referred to as “Photographs”), as
17
     set forth in Exhibit “1” which is annexed hereto and incorporated in its entirety
18
     herein, on the Account.
19
           29.       On information and belief, the Photographs were copied, stored and
20
     displayed without license or permission, thereby infringing on Plaintiff's
21
     copyrights (hereinafter singularly the “Infringement” and collectively the
22
     “Infringements”).
23
           30.       Each Infringement includes a URL (“Uniform Resource Locator”)
24
     for a fixed tangible medium of expression that was sufficiently permanent or
25
     stable to permit it to be communicated for a period of more than transitory
26
     duration and therefore constitutes a specific infringement. 17 U.S.C. §106(5);
27
     Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).
28

                                                    4
                                         PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05684-MCS-AFM Document 1 Filed 07/14/21 Page 5 of 7 Page ID #:5



 1
           31.    Each Infringement is an exact copy of the entirety of Plaintiff's
 2
     original image that was directly copied and stored by Defendant on the Account.
 3
           32.    On information and belief, Defendant takes an active and pervasive
 4
     role in the content posted on her Account, including, but not limited to copying,
 5
     posting, selecting, commenting on and/or displaying images including but not
 6
     limited to Plaintiff's Photographs.
 7
           33.    On information and belief, the Photographs were willfully and
 8
     volitionally posted to the Account by Defendant.
 9
           34.    On information and belief, Defendant engaged in the Infringements
10
     knowingly and in violation of applicable United States Copyright Laws.
11
           35.    On information and belief, Defendant has the legal right and ability
12
     to control and limit the infringing activities on her Account and exercised and/or
13
     had the right and ability to exercise such right.
14
           36.    On information and belief, Defendant monitors the content on her
15
     Account.
16
           37.    On information and belief, Defendant has received a financial benefit
17
     directly attributable to the Infringements.
18
           38.    On information and belief, a large number of people have viewed the
19
     unlawful copies of the Photograph on the Account.
20
           39.    On information and belief, Defendant at all times had the ability to
21
     stop the reproduction and display of Plaintiff's copyrighted material.
22
           40.    Defendant's use of the Photographs, if widespread, would harm
23
     Plaintiff's potential market for the Photographs.
24
           41.    As a result of Defendant's misconduct, Plaintiff has been
25
     substantially harmed.
26

27

28

                                                  5
                                       PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05684-MCS-AFM Document 1 Filed 07/14/21 Page 6 of 7 Page ID #:6



 1
                                    FIRST COUNT
 2               (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
 3         42.    Plaintiff repeats and incorporates by reference the allegations
 4   contained in the preceding paragraphs, as though set forth in full herein.
 5         43.    The Photographs are original, creative works in which Plaintiff owns
 6   valid copyright properly registered with the United States Copyright Office.
 7         44.    Plaintiff has not licensed Defendant the right to use the Photographs
 8   in any manner, nor has Plaintiff assigned any of its exclusive rights in the
 9   Copyrights to Defendant.
10         45.    Without permission or authorization from Plaintiff and in willful
11   violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
12   illegally copied, stored, reproduced, distributed, adapted, and/or publicly
13   displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
14   exclusive rights in its copyrights.
15         46.    Defendant's reproduction of the Photographs and display of the
16   Photographs on the Account constitutes willful copyright infringement. Feist
17   Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
18         47.    As a result of Defendants' violations of Title 17 of the U.S. Code,
19   Plaintiff is entitled to any an award of actual damages and disgorgement of all of
20   Defendant's profits attributable to the infringements as provided by 17 U.S.C. §
21   504 in an amount to be proven.
22         48.    As a result of Defendant's violations of Title 17 of the U.S. Code,
23   Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
24   copyright pursuant to 17 U.S.C. § 502.
25                                    JURY DEMAND
26         49.    Plaintiff hereby demands a trial of this action by jury.
27

28

                                                  6
                                       PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05684-MCS-AFM Document 1 Filed 07/14/21 Page 7 of 7 Page ID #:7



 1
                                PRAYER FOR RELIEF
 2
           WHEREFORE Plaintiff respectfully requests judgment as follows:
 3
           That the Court enters a judgment finding that Defendant has infringed on
 4
     Plaintiff's rights to the Photographs in violation of 17 U.S.C. §501 et seq. and
 5
     award damages and monetary relief as follows:
 6
                 a.     finding that Defendants infringed Plaintiff's copyright interest
 7
                        in the Photograph by copying and displaying without a license
 8
                        or consent;
 9
                 b.     for an award of actual damages and disgorgement of all of
10
                        Defendant's profits attributable to the infringements as
11
                        provided by 17 U.S.C. § 504 in an amount to be proven or;
12
                 c.     for an order pursuant to 17 U.S.C. § 502(a) enjoining
13
                        Defendants from any infringing use of any of Plaintiff's works;
14
                 d.     for costs of litigation and reasonable attorney's fees against
15
                        Defendant pursuant to 17 U.S.C. § 505;
16
                 e.     for pre judgment interest as permitted by law; and
17
                 f.     for any other relief the Court deems just and proper.
18

19
     DATED: July 12, 2021
                                           BARSHAY SANDERS, PLLC
20                                         By: /s/ Craig B. Sanders
21                                         Craig B. Sanders, Esq. (Cal Bar 284397)
                                           100 Garden City Plaza, Suite 500
22                                         Garden City, NY 11530
                                           Tel: (516) 203-7600
23                                         Email: csanders@barshaysanders.com
                                           Attorneys for Plaintiff
24                                         File No.: 122295

25

26

27

28

                                                 7
                                      PLAINTIFF'S COMPLAINT
